DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (2011/0179911) in view of Stair (2,405,462) and Machovsky (6,698,317), Miley (2008/0083305), Setliff (4,836,065) and Richter (2012/0048070). 
Whitehead discloses a wrench having a flat annular surface (12) disposed along a first plane with a plurality of notches extending radially from an inner circumference of an annular surface that will be inherently capable of engaging a plurality of tabs on a fill port cap (cap shown in drawings of Whitehead considered to be a fill port cap, disclosed as cap for vehicle either a) for engagement with a socket wrench, torque wrench or other known driving tool (square aperture 46 or Machovsky for direct connection with a square socket drive and hexagonal head 24 of Miley allowing for engagement with socket of socket wrench or any other or b) in the form of a handle (42 of Machovsky, 28 of Miley) extending laterally from the body and from opposite sides of the tool at a location between the first and second ends (both laterally extending handles positioned laterally offset from the tool engaging structure) to optionally allow a user to rotate the tools by hand via the handle with increased torque such that the user may be able to apply greater tightening or loosening torque to a threaded device without the need for additional tools or when additional tools are unavailable or engage the device with a drive tool for increased torque or for measuring/limiting torque applied via a torque wrench type tool applied to the tool engaging structure.  Therefore, Machovsky and Miley both teach that a drive (aperture of Machovsky similar to Whitehead) for engagement with a wrench or other tool may be used along with a handle extending therethrough, to provide optional drive means to the tool.  Additionally, Setliff discloses another similar driving tool having a through handle forming opposed first and second handles and teaches that the handle may be formed as a shaft extending through a hole in the body, similar to the handles disclosed by Stair and Machovsky, or alternatively may be formed as individual members affixed to the body (Col. 2, lines 39-45).  Richter also discloses another similar driving tool, also having a handle forming opposed first and second handles and specifically teaches that the handle may be manufactured as one piece [with the tool] as by casting or forging or may be joined to the body by a permanent process such as welding or brazing (paragraph 21), wherein one of ordinary skill in the art would recognize that a one piece manufacture or a permanent connection will provide the greatest possible strength for such handles to optimize strength of the tool and torque capacity without breakage of the handles.  To summarize the teachings of the art as a whole, with Stair disclosing a commonly known provided as separate handles affixed to either side of the tool, which would obviously extend outward from respective support structures of Whitehead because they define the outer sides of the tool, the separate and affixed handles specifically disclosed by Setliff as a known alternative to a separable rod and disclosed by Richter as being integrally formed with the tool as one piece or permanently connected thereto, which will provide greater strength to improve handles to be positioned on the support structures at least partially spaced from the upper connecting member, below the location shown below, (which would offset the central axis of the handles between the first plane and second plane defined by the connecting members longitudinal axis), as taught by each of Machovsky and Miley that disclosed the combination of both driving means, and taught by Stair and Setliff, wherein the spacing would allow for simultaneous driving of the tool by the handles and an attached tool if needed (for instance with a second user to provide greater torque).  Further, based on the relative size/diameter of the handles disclosed by all secondary references and standard sizes for tool handles known in the art , the handles would require sufficient surface area for permanent connection that would preferably be at least slightly spaced from the uppermost end of the support members, and even if positioned substantially aligned with the connecting member, any thickness of the handle that is greater than the connection member, which is shown to be substantially thinner than the handle of the tool applied thereto (in Fig. 4), would place the central axis of the respective handles in a plane that is spaced from the first plane defined by the flat annular surface and the second plane defined by the longitudinal axis of the connection member and parallel to the first plane (as defined in claim 7).  With the second plane defined by 
    PNG
    media_image1.png
    281
    549
    media_image1.png
    Greyscale
the top surface and an  uppermost side of even relatively small diameter handles aligned therewith would necessitate some portion of the handle being in a plane spaced from the second plane, as shown. 

The examiner further notes that the limitation that the handles are “permanently” attached is only supported in the claims based on the term “integrally formed” and in view of the drawings, originally filed as pictures which appear to show some form of welded or brazed connection between the handles and respective support, which is equivalent to the integral and permanent connection taught by Richter.
Regarding claims 5 and 11, each notch disclosed by Whitehead extends radially from an inner circumference of the flat annular member to an inner termination disposed within the flat annular surface.  

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive.  Pages 5-6 of the arguments relate to the intended use of the claimed invention, but do not provide any reasoning why the device made obvious by the applied references would not be capable of performing the same functions.  As applied above, the combination of prior art is considered to make obvious all of the claimed structure, with no teaching therein that would lead one of ordinary skill away from the combination.  
In pages 6-8, the applicant appears to argue differences with each individual reference from the claimed invention.  However, the rejection is based on the combination of references, such that any individual differences with each reference by itself, does not effectively argue the pending rejection.  Regarding the applicant’s suggestion that Machovsky teaches away from use of the tool and the handles at the same time, but the cited disclosure of Machovsky does not 
On page 9, the applicant suggests that the claim amendments would overcome the pending rejections.  However, as highlighted in bold in the above rejections, the examiner has previously addressed that it may have been obvious to offset the handles from the connecting member, which would thus read on the amended claim and/or that any difference in thickness of the handles would offset the central axis of the handles from the longitudinal (assumed to be intended as the central longitudinal) axis of the connecting member.  Also relying on the relative size of the handle for the tool shown in Whitehead, which is clearly substantially thicker than the connecting member, the wider handles having similar size (known in the art to improve grip and comfort from a narrower handle) would place the central axes of the handles between the claimed first and second planes.  Thus, the examiner maintains that the previously applied combination of the prior art, would also make obvious the offset respective axes of the handles below the axis of the connecting member. 
In section a (page 9-10), the applicant suggests that the combination of Stair and Whitehead would not reach the claimed invention, again not addressing the applied prior art as a whole.  Further, although Stair does not disclose a cross member, Stair does disclose that the cross handle is spaced from the upper ends of the support structures, where the cross member 
In section b (pages 11-12), the applicant argues that the teachings of Machovsky, Miley and Setliff would lead one of ordinary skill in the art away from the claimed structure, citing several structural differences of the overall tools of Machovsky and Miley from the claimed invention and the Whitehead device.  However, the examiner merely relies on Machovsky and Miley as teachings in the art that a rotary driving tool is well-known to be provided with optionally usable socket wrench drive and cross-handle drive means, wherein the cross-handles of both Machovsky and Miley are clearly capable of remaining in useable position while the wrench is alternatively or additionally applied to drive the tool.  The other modifications suggested to be taught by Machovsky and Miley by the applicant would not be applied to the Whitehead reference without changing the overall function of the tool, whereas the Whitehead reference is the base reference that must remain functional in the intended manner when combined with teachings from other prior art.  
In the first paragraph on page 13, the applicant similarly argues the combination of the Richter reference with Whitehead, again suggesting that different structure taught by Richter would lead one of ordinary skill to further modify the overall structure that the examiner suggests is taught by the combination of Whitehead and Stair, whereas the examiner merely relies on the teaching of Richter that a tool having similar structure is known in the art to be formed as a single integral component, which is well-known to increase ease of manufacturing and generally improve strength of the tool.  
In the second paragraph of page 13, the applicant again argues the combination of references as a whole, suggesting that the lack of disclosure of Whitehead for a cross handle would not lead one of ordinary skill to apply such a handle and also suggesting that there is limited or no guidance on where such a handle would be applied.  The examiner maintains that the lack of disclosure of a handle by Whitehead does not teach away from the combination of a wrench engaging aperture and a cross-handle, which is taught by several of the prior art references, and the examiner again relies on those prior art references for guidance on the location of the cross handle relative to the wrench engaging aperture, with both Miley and Machovsky clearly showing a vertical offset between the cross handle, which is positioned at a medial portion of the tool in both references, and the wrench engaging portion, which is positioned at a distal end of the tool in both references, thus providing the claimed spacing between the plane of the portion of the tool defining the wrench engaging aperture and the cross-handle.  Again, the examiner provides multiple references that teach the combination of a cross handle and a wrench engaging portion, wherein nearly any location for the handles on the support structures of Whitehead would locate the central axes of the handles below the axis of the connecting member with any handle being even slightly wider than the connecting member, which is clearly shown to be too narrow to be comfortable to a user imparting torque thereon.  
Although the intended use and manufacture of the claimed invention may be different from the prior art, the examiner maintains that the claimed structure is made obvious over the prior art and that several of the prior art references address the problem to be solved by the applicant of allowing for hand or tool driven tightening and loosening as needed.  Again, as combination of references, when viewed together are considered to make obvious all of the claimed structure.  Therefore, after consideration of the applicant’s remarks, the above rejections are maintained.   
The applicant further cites the Cooke Declaration and exhibits provided would support the assertion of commercial success of the product.  However, as stated in the previous Office Action, the affidavit submitted has been considered but is not found to overcome the pending rejections because the affidavit is not considered to establish the nexus between the suggested commercial success and the claimed invention (particularly between the claimed structure as it differs from the prior art, understood to solely be the laterally extending handles which are the only structure lacking from the base Whitehead reference; see MPEP 716.0B).  In response to the applicant’s additional arguments that a nexus is made, the examiner maintains that the declaration is not sufficient evidence to define over the prior art.  Applicant’s suggestion that the BASCO STN1BCSW-IBC device that is related on sales in the declaration is similar to the Miley reference, does not provide evidence that any commercial success is a result of the claimed invention.  
Again, the examiner maintains the pending rejections as making obvious the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Risolio (D492,171), Labonte (2016/0256986), Willis, sr. (6,899,002), Kunkel .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/             Primary Examiner, Art Unit 3723                                                                                                                                                                                           	10 June 2021